ACCEPTED
                                                                                            04-15-00571-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                      10/15/2015 2:15:48 PM
                                                                                             KEITH HOTTLE
                                 NO. 14-15-00571-CV                                                  CLERK




                            IN THE COURT OF APPEALS
                        FOURTH COURT OF APPEALS DISTRICT       FILED IN
                                                         4th COURT OF APPEALS
                               SAN ANTONIO, TEXAS         SAN ANTONIO, TEXAS
                                                                   10/15/2015 2:15:48 PM
                                                                      KEITH E. HOTTLE
                                         ******                             Clerk


                      THE CITY OF HELOTES, TOM SCHOOLCRAFT,
                         RICK SCHRODER AND ERNEST CRUZ


                                                                              Appellants

                                          V.


                        CONTINENTAL HOMES OF TEXAS, L.P.

                                                                                Appellee


                          NOTICE OF CHANGE OF ADDRESS


       Keith A. Kendall and R. Gaines Griffin and the firm of Davidson Troilo Ream &

Garza, P.C., counsel for Defendant THE CITY OF HELOTES, TOM SCHOOLCRAFT,

RICK SCHRODER and ERNEST CRUZ, file this Notice of Change of Address with the

clerk of the Court.

       Effective immediately, all orders, notices and other correspondence from the

Court and the parties should be directed to the new address as follows:

                                   Keith A. Kendall
                                   R. Gaines Griffin
                          Davidson Troilo Ream & Garza, P.C.
                             601 N.W. Loop 410, Suite 100
                              San Antonio, Texas 78216
                              Telephone: (210) 349-6484
                               Facsimile: (210) 349-0041
                                        Respectfully submitted,

                                        DAVIDSON TROILO REAM & GARZA, P.C.
                                        601 N.W. Loop 410, Suite 100
                                        San Antonio, Texas 78216
                                        Telephone: (210) 349-6484
                                        Facsimile: (210) 349-0041



                                        By:     //s// Keith A. Kendall
                                              KEITH A. KENDALL
                                              State Bar No. 11263250
                                              Email: kkendall@dtrglaw.com
                                              R. GAINES GRIFFIN
                                              State Bar No. 08464500
                                              Email: ggriffin@dtrglaw.com

                                        ATTORNEYS FOR APPELLANTS

                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
forwarded pursuant to Rule 21a, Texas Rules of Civil Procedure, on this the 15th day of
October, 2015, as follows:
Mr. John McClish
Ms. Sue Wall
WOMACK MCCLISH WALL
FOSTER BROOKS, P.C.
1801 Lavaca, Suite 120
Austin, Texas 78701-1398


                                         //s// Keith A. Kendall
                                        KEITH A. KENDALL
                                        R. GAINES GRIFFIN




                                          2